Order entered September 13, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00665-CV

                 UNITED RENTALS NORTH AMERICA, INC., Appellant

                                                V.

  PAMELA EVANS, PATRICE ANDERSON, AS NEXT FRIEND OF PARIS DAVIS, &
   LEATHA KATAVI JONES, AS NEXT FRIEND OF DOMINIC JONES, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-04449

                                            ORDER
       Before the Court is appellant’s second unopposed motion to extend time to file brief. We

GRANT the motion and ORDER the brief be filed no later than October 26, 2018. We caution

appellant that further extension requests will be disfavored.


                                                       /s/      DAVID EVANS
                                                                JUSTICE